PRENDERGAST, P. J.
This is a companion case to that of Roy Hahn, 165 S. W. 218, this day decided. Appellant in this case was convicted and his punishment assessed the same as said Hahn’s. The two cases and the testimony in each are as near identical as any two cases could be. There is no material difference one from tbd other.
There is no question raised in this that is not raised and decided in the Hahn Case. It is therefore unnecessary to further state or discuss any of the questions in this case.
The judgment is affirmed.